Citation Nr: 0501279	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The appellant had Recognized Guerilla Service from November 
1942 to October 1945, and Regular Philippine Army Service 
from October 1945 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied a claim of 
nonservice-connected disability pension.

It is noted that the veteran withdrew a request for a Board 
hearing in a January 2004 submission.


FINDINGS OF FACT

1.  The United States Army has certified that the appellant 
was a member of the military forces of the Government of the 
Commonwealth of the Philippines called into the service of 
the Armed Forces of the United States pursuant to military 
order of the President during World War II.

2.  There is no evidence that the appellant served in the 
Regular Philippine Scouts, Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy.


CONCLUSION OF LAW

The appellant's military service is not qualifying service 
for VA nonservice-connected disability pension benefits.  
38 U.S.C.A. § 107(a) & (b) (West 2002); 38 C.F.R. §§ 3.40, 
3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue is whether the appellant had 
qualifying service for the benefits sought.  The record 
includes service department verification of the appellant's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

I.  Facts

Service department verification of the character of the 
appellant's service shows that he served with the Recognized 
Guerilla Service from November 1942 and October 1945, and 
with the Regular Philippine Army Service from October 1945 to 
January 1946.  Also of record is a December 1982 letter from 
the Acting Veterans Services Officer for the purposes of 
certifying that records of the Veterans Administration showed 
that the appellant served with the preceding entities and 
during the preceding time periods.    

The appellant submitted various documents relating to his 
military service:  A Clearance Slip from the Philippine Army 
dated January 1946; a December 1947 status of claim for 
arrears in pay; an affidavit from an Infantry Captain that 
the appellant had been inducted into the Guerilla force in 
November 1942; a February 1948 letter from the Finance 
Service; and a correspondence from the Philippine Veterans 
Affairs Office that the appellant's revised date of 
recognition for their purposes was September 1942.  

Other submissions noted that the appellant's name was listed 
on the reconstructed guerilla roster.  The appellant's 
Affidavit for Philippine Army Personnel stated that he had 
joined the guerilla force in November 1942.

II.  Laws and Regulations

Philippine eligibility for nonservice-connected disability 
pension is covered by 38 C.F.R. § 3.40(a) as follows:  
Service in the Regular Philippine Scouts, the Insular Force 
of the Navy, Samoan Native Guard, and Samoan Native Band of 
the Navy is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.  

Persons who served in the Commonwealth Army of the 
Philippines, by contrast, are not entitled to nonservice-
connected disability pension as governed by 38 C.F.R. 
§ 3.40(c):  Service is included, for compensation, dependency 
and indemnity compensation, and burial allowance, from and 
after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to Military Order of the 
President of the United States dated July 26, 1941.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella 
v. Gober, 10 Vet. App. 340 (1997).

III.  Analysis

The appellant's service with the United States Armed Forces 
is unquestionably appreciated.  The appellant's service, 
however, does not fit within the legal requirements to show 
entitlement to a nonservice-connected disability pension, and 
thus the claim cannot be granted.

The United States service department verification, and the 
other information listed above that the appellant submitted, 
provided no evidence that the appellant was ever a member of 
the Regular Philippine Scouts, Insular Force of the Navy, 
Samoan Native Guard, or Samoan Native Band of the Navy, the 
only such military entities entitled to nonservice-connected 
pension.  See 38 C.F.R. § 3.40(a) (2003).  The appellant's 
service as a guerilla was under the auspices of the USAFFE, 
which is not the same thing as a Regular Philippine Scout 
referenced in 38 C.F.R. § 3.40(a).  

As the United States service department verification is 
binding on VA, see Duro, 2 Vet. App. at 532, the evidence 
does not confirm, from a legal standpoint, that the appellant 
had qualifying service for the benefit sought.  Rather, the 
character of the appellant's service qualified him for 
compensation, dependency and indemnity, and burial allowance, 
see 38 C.F.R. § 3.40(c) (2003), and not a pension.


ORDER

Entitlement to nonservice-connected pension disability 
benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


